DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 8/19/21 have been fully considered but they are not persuasive. The Paul reference still anticipates the claims although the rejections have been clarified.
Applicant’s argument are moot in the context of the modified rejection as necessitated by amendment. It is the Office’s position that Paul anticipates at least claims 1 and 3 which are the claims argued. Applicant’s arguments pertaining to the use of the catalysts have no bearing on the rejection. The question at hand is whether or not Paul teaches the catalyst composition and not what it is used for. As shown in the modified rejection, the percentages taught by Paul are based on the total weight of the composition including the alumina support. Meanwhile the claims’ percentages are based on the weight of the composition without the alumina support. When converted from one to the other, the percentages recited in claim 3 are anticipated.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 7 recites the broad recitation 0.5-5.0%, and the claim also recites 0.75-1.15% which is the narrower 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paul (US 2014/0134099 A1).
Regarding claims 1 and 3-6, Paul discloses a composition comprising: 0 to 30 wt% nickel, 0 to 20 wt% iron, and 0 to 20 wt% magnesium oxide on an alumina (aluminum oxide) support of 20-90 wt% (paragraph 25). The instant claims’ percentages are based upon the catalyst composition without including the support while the percentages of Paul include the support. A composition of 25.7% Ni, 11.4% Fe, 20% MgO, and 42.9% AlO2 (within the ranges taught by Paul) is equal to 45% Ni, 20% Fe, and 35% MgO when not including the percentage of AlO2.
Regarding claim 7, Paul discloses the claimed ratio when the aluminum support wt% is high (closer to 90%) and the percentages of nickel, iron, and MgO are low (closer to zero). As shown in the USC 112 rejection above, it is unclear which range is actually being claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Paul as applied to claim 1 above, and further in view of Abrevaya (US 6,417,419 B1).
Paul does not disclose spherical supports as claimed. Abrevaya—in an invention for nickel-based catalysts on alumina supports for fuel processing—discloses spherical supports of 800 microns or less (column 3, lines 57-63) such that the majority of the applied catalyst is on the outer surface of the support sphere (column 4, lines 57-67). It would have been obvious to one having ordinary skill in the art at the time of invention to utilize a spherical support of the size of Abrevaya as the support structure of Paul so as to maximize the amount of catalyst on the outer surface of the support as suggested by Abrevaya. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Paul as applied to claim 1 above, and further in view of Anfang (US 2011/0062387 A1).
Paul does not disclose a honeycomb structure. Anfang—in an invention for nickel-based catalysts on alumina supports for fuel processing—discloses the use of honeycomb support structures so as to maximize surface area while controlling on which surfaces the catalyst can be applied (paragraph 22). It would have been obvious to one having ordinary skill in the art at the time of invention to utilize a honeycomb-shaped support structure in Paul so as to increase surface area of the catalyst while coating catalyst on the support in the desired manner as suggested by Anfang.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN AKRAM whose telephone number is (571)270-3241. The examiner can normally be reached M-F 8a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IMRAN AKRAM/Primary Examiner, Art Unit 1725